Title: Thomas Jefferson to John Wayles Eppes, 6 June 1817
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Monticello
June 6. 17.
          
          By a letter from mr Wood recieved a few days ago, I learned with great regret that he was obliged to suspend his school for four months (till the last of September) in order to compleat the public survey he had undertaken. regret being unavailing, the question is how Francis may best employ those 4. months. I observe he has made no progress in Arithmetic, and think therefore he could not do better than lay his shoulder to that during this vacation. if an instructor is necessary, I presume you have them in your neighborhood, who besides the 4. elementary rules, including the rule of three, can teach the extraction of the roots, vulgar and decimal fractions, Progressions & even the use of Logarithms. but with Bezout (which you possess) I do not think he will need the aid of an instructor. that author is so remarkably plain that any one may teach themselves himself by his aid. nothing could give me more pleasure than to have him here, and to give him any little aid to the understanding of that author which he might need, should it be agreeable to yourself and him. I say this merely to express my own dispositions, without urging yours or his. he  should give one half the day to Arithmetic, & the other to his Latin and Greek; and in the course of the 4. months he may have a sufficient foundation to begin the study of mathematics. mr Wood writes me very encouragingly both as to his capacity and dispositions, which cannot but add to our natural excitements to his improvement. my anxiety on this subject occasion will, I am sure, be an apology to you for my troubling you on a subject where your own will must be supreme. mrs Randolph and the girls join me in affectionate respects to mrs Eppes and yourself, to which I add my particular salutations
          Th: Jefferson
        